Citation Nr: 1336013	
Decision Date: 11/06/13    Archive Date: 11/13/13

DOCKET NO.  11-10 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss, and, if so, whether 
service connection is warranted. 

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for tinnitus, and, if so, whether 
service connection is warranted. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrea Johnson, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1970 to January 1972.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2012 the Veteran testified before the undersigned Veterans Law Judge at a hearing in Albuquerque, New Mexico.  A transcript of this hearing is of record.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of entitlement to service connection for bilateral hearing loss and tinnitus addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claims for service connection for bilateral hearing loss and tinnitus were previously denied in an October 2005 rating decision.  The Veteran was notified of the decision, but did not file new evidence or a notice of disagreement within one year.

2.  Evidence obtained since the time of the October 2005 rating decision raises a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss and tinnitus.


CONCLUSION OF LAW

The October 2005 rating decision, which denied entitlement to service connection for bilateral hearing loss and tinnitus, is final; new and material evidence has been submitted, and the Veteran's claims are reopened.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is currently seeking service connection for bilateral hearing loss and tinnitus.  The Veteran's initial claims for these conditions were denied in an October 2005 rating decision.  The Veteran was notified of this decision but did not file new evidence or a notice of disagreement within one year, so the determination became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 3.156(b),  20.302, 20.1103.  However, previously denied claims may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claim on its merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 F.3d 130 (Fed. Cir. 1996).  

At the time of the October 2005 rating decision the evidence of record included the Veteran's application for benefits, service treatment records, VA treatment records, private record from Dr. V.P. from January 2005, and the report from the August 2005 VA examination.  His claim was denied for failure to establish that his hearing loss or tinnitus were incurred in or otherwise caused by his military service.

In March and April of 2008 the Veteran sought to reopen his previously denied claims for service connection for bilateral hearing loss and tinnitus.  Considerable additional evidence has been presented in conjunction with the claim to reopen.  Because the Board concludes that this new evidence is sufficient to reopen the Veteran's claims, only a limited amount of the new evidence will be discussed in this portion of the decision.

Most notably, in conjunction with his claim to reopen the Veteran has submitted a letter from his private physician Dr. K. B. received by the VA in April 2011.  This evidence was not previously submitted to the VA before the RO's October 2005 rating decision and is therefore "new."  The Board will now turn to a discussion of whether this new evidence is "material".  

The Board is aware that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Pursuant to Shade, evidence is considered new if it has not been previously submitted to agency decision makers, and it is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  Moreover, the Court of Appeals for Veterans Claims (Court) explained this standard is intended to be a low threshold.  Id.  

In the newly submitted letter the Veteran's private physician opined it was more likely than not that the Veteran's hearing loss and tinnitus were "a result of his being a field artillery crew member while in the military."  This evidence is particularly relevant to the issue of reopening as evidence is presumed to be credible for the limited purpose of determining whether to reopen a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When presumed credible, this evidence suggests the Veteran's hearing loss and tinnitus may be related to his military service.  This new evidence is therefore material in that it addresses a requirement of service connection, as well as the reason the Veteran's claim was previously denied, namely that his current conditions were not related to his military service.  As such, the Veteran's claims are reopened.

The Board finds the issues of entitlement to service connection for hearing loss and tinnitus must be remanded for additional development and are discussed in the 'remand' portion.


ORDER

The claims of service connection for bilateral hearing loss and tinnitus is reopened.

REMAND

In conjunction with his claim for service connection for bilateral hearing loss and tinnitus the Veteran was provided with a VA examination in July 2011.    When the VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  However in this case the Board finds the VA examination provided was not adequate.

The Veteran's DD 214 reflects his MOS during military service was a cannon crewmember, which has a high probability of exposure to acoustic trauma.  However, in the July 2011 examination the examiner did not consider the Veteran's high probability of exposure to acoustic trauma.  Instead he merely looked at the Veteran's entrance and exit physicals and opined there was no evidence of any effects of acoustic trauma.  The law does not require that hearing loss be shown at separation for service connection to be awarded.  Accordingly the Board finds the VA examination was inadequate for failure to consider the full circumstances of the Veteran's military service and remand for a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination to determine the nature and etiology of his hearing loss and tinnitus.  The examiner should review the Veteran's complete claims file in connection with the examination, and a full rationale should be provided for any opinion expressed.

Consistent with the factual history of the Veteran's hearing acuity, the examiner should provide an opinion to the following questions:

a)  Does the Veteran currently have bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385?

b) If so, is it as least as likely as not (50 percent or greater) that the Veteran's current hearing loss either began during or was otherwise caused by his military service, to include all exposure to artillery fire therein?

c)  Does the Veteran currently have tinnitus?

d)  If so, is it at least as likely as not (50 percent or greater) that the Veteran's current tinnitus either began during or was otherwise caused by his military service, to include all exposure to artillery fire therein?

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


